Case 1:19-cr-02032-SMJ   ECF No. 210-10   filed 09/24/20   PageID.1638 Page 1 of 12




                                                                              DEFENDANT'S EXHIBIT


                                                                                  1009
Case 1:19-cr-02032-SMJ   ECF No. 210-10   filed 09/24/20   PageID.1639 Page 2 of 12




                                                                              DEFENDANT'S EXHIBIT


                                                                                1009-2
Case 1:19-cr-02032-SMJ   ECF No. 210-10   filed 09/24/20   PageID.1640 Page 3 of 12




                                                                              DEFENDANT'S EXHIBIT


                                                                                1009-3
Case 1:19-cr-02032-SMJ   ECF No. 210-10   filed 09/24/20   PageID.1641 Page 4 of 12




                                                                              DEFENDANT'S EXHIBIT


                                                                                1009-4
Case 1:19-cr-02032-SMJ   ECF No. 210-10   filed 09/24/20   PageID.1642 Page 5 of 12




                                                                              DEFENDANT'S EXHIBIT


                                                                                1009-5
Case 1:19-cr-02032-SMJ   ECF No. 210-10   filed 09/24/20   PageID.1643 Page 6 of 12




                                                                              DEFENDANT'S EXHIBIT


                                                                                1009-6
Case 1:19-cr-02032-SMJ   ECF No. 210-10   filed 09/24/20   PageID.1644 Page 7 of 12




                                                                              DEFENDANT'S EXHIBIT


                                                                                1009-7
Case 1:19-cr-02032-SMJ   ECF No. 210-10   filed 09/24/20   PageID.1645 Page 8 of 12




                                                                              DEFENDANT'S EXHIBIT


                                                                                1009-8
Case 1:19-cr-02032-SMJ   ECF No. 210-10   filed 09/24/20   PageID.1646 Page 9 of 12




                                                                             DEFENDANT'S EXHIBIT


                                                                               1009-9
Case 1:19-cr-02032-SMJ   ECF No. 210-10   filed 09/24/20   PageID.1647 Page 10 of 12




                                                                              DEFENDANT'S EXHIBIT


                                                                               1009-10
Case 1:19-cr-02032-SMJ   ECF No. 210-10   filed 09/24/20   PageID.1648 Page 11 of 12




                                                                              DEFENDANT'S EXHIBIT


                                                                               1009-11
Case 1:19-cr-02032-SMJ   ECF No. 210-10   filed 09/24/20   PageID.1649 Page 12 of 12




                                                                              DEFENDANT'S EXHIBIT


                                                                               1009-12
